     Case 2:20-cv-00993-GMN-NJK Document 19
                                         18 Filed 10/14/20
                                                  10/13/20 Page 1 of 2
                                                                     3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rherandez@wrightlegal.net
 6   Attorneys for Defendant, Flagstar Bank, FSB
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   GLENNA M. DUCA,                                     Case No.: 2:20-cv-00993-GMN-NJK
10
                    Plaintiff,                           ORDER GRANTING
11          vs.                                          JOINT MOTION TO EXTEND
                                                         DEADLINE TO RESPOND TO
12   FLAGSTAR BANK, FSB,                                 PLAINTIFF’S COMPLAINT (SIXTH
13                                                       REQUEST)
                    Defendant.
14
15          Plaintiff, Glenna M. Duca (“Plaintiff”), and Defendant, Flagstar Bank, FSB. (“Flagstar”)
16   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17   follows:
18          On June 3, 2020, Plaintiff filed the Complaint [ECF No. 1]. Flagstar was served with
19   Plaintiff’s Complaint on June 5, 2020. As such, Flagstar’s original deadline to respond to the
20   Complaint was June 26, 2020. The Court extended that deadline to July 27, 2020 via an Order
21   Granting Joint Motion to Extend Deadline to Respond to Plaintiff’s Complaint [ECF No. 9]. The
22   Court extended that deadline to August 17, 2020 via an Order granting Flagstar’s Unopposed
23   Motion to Extend Deadline to Respond to Plaintiff’s Complaint [ECF No. 11]. The Court again
24   extended the deadline to September 8, 2020, via an Order Granting Joint Motion to Extend
25   Deadline to Respond to Plaintiff’s Complaint [ECF No. 13]. The Court extended the deadline
26   for a fourth time to September 29, 2020, via an Order Granting Joint Motion to Extend Deadline
27   to Respond to Plaintiff’s Complaint [ECF No. 15]. The deadline for Flagstar to respond to
28   Plaintiff’s complaint was later extended a sixth time to October 13, 2020 [ECF No. 17].



                                                 Page 1 of 3
     Case 2:20-cv-00993-GMN-NJK Document 19
                                         18 Filed 10/14/20
                                                  10/13/20 Page 2 of 2
                                                                     3




 1          The Parties have engaged in settlement discussions but recently determined settlement is
 2   unlikely. The Parties have discussed extending the deadline for Flagstar to respond to Plaintiff’s
 3   Complaint by one additional week.
 4          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Flagstar to
 5   file its responsive pleading to Plaintiff’s Complaint to October 20, 2020.
 6          This is the sixth stipulation for extension of time for Flagstar to file its responsive
 7   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
 8   any other party. The parties do no anticipate requesting any further extensions.
 9          As part of this stipulation, Flagstar agrees to participate in any Rule 26(f) conference that
10   occurs during the pendency of this extension.
11          DATED this 13th day of October, 2020.
12
      WRIGHT, FINLAY & ZAK, LLP                           FREEDOM LAW FIRM, LLC
13
14    /s/ Ramir M. Hernandez, Esq.                        /s/ George Haines, Esq.
      Darren T. Brenner, Esq.                             George Haines, Esq.
15    Nevada Bar No. 8386                                 Nevada Bar No. 9411
16    Ramir M. Hernandez, Esq.                            8985 South Eastern Ave., Suite 350
      Nevada Bar No. 13146                                Las Vegas, NV 89123
17    7785 W. Sahara Ave., Suite 200                      Attorneys for Plaintiff, Glenna M. Duca
      Las Vegas, NV 89117
18    Attorneys for Defendant, Flagstar Bank, FSB
19
20
21
22                                                        IT IS SO ORDERED:

23
                                                          ___________________________________
24                                                        UNITED STATES MAGISTRATE JUDGE
25
                                                          DATED:       _________________________
                                                                        October 14, 2020
26
27
28



                                                 Page 2 of 3
